Response to RCE
This action is responsive to the RCE filed on 09/11/2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-4, 6-7, 9-12, 14, 23-30 are pending in the case.  Independent claims are 1, 7, and 15. Claims 5, 8, 13, 15-22 are canceled. Claims 23-30 are newly added.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/11/2020 has been entered.

Priority
This application claims Priority from Provisional Application 62791765, filed 01/12/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 20190050062 A1, (hereinafter Chen) in view of Hiroi et al. US 20190146222 A1, (hereinafter Hiroi).

claim 1, Chen teaches:
A system configured for selectively enabling generation and display of control ray in a mixed-reality environment based on user gestures (See Abstract with embodiment of Fig. 9 for control ray in VR environment), the system comprising: 
one or more processors (See Fig. 10 with [0077] processor 1002); and
one or more computer-readable media having stored thereon computer-executable instructions that are executed (See Fig. 10 with [0077] storage device 1006), by the one or more processors to configure the system to perform the following: 
present a mixed-reality environment to a user with a mixed-reality display device, the mixed-reality environment including one or more holograms (See Fig. 7 with [0072] VR environment presented via Head-mounted display. In regards to claimed holograms, see [0050] which mentions an alternative embodiment where Augmented reality is used wherein “overlaying computer generated graphical content, such as images, on a user's field of view of the real world.”, which suggests holograms); 
detect a user gesture input associated with a user control during presentation of the mixed-reality environment (See Fig. 7 with [0072] which discloses the ray, then see [0032] which discusses methods of determining a ray collision mode such as “In a second interaction mode that provides for ray-based collisions, both the position of the user's hand and a pointing direction of a finger of the user's hand may be tracked and used to generate a virtual ray that extends in the pointing direction from the finger of the user's hand in the immersive environment”, thus a user gesture input is detected associated with user’s hand [i.e., user control]), the user control including at least a part of a user's body (See [0032] user’s hand is tracked); and 
in response to detecting the user gesture input, selectively generate and display a corresponding control ray as a line extending away from the user control within the mixed-reality environment, (See Fig. 7 with [0032] – “In a second interaction mode that provides for ray-based collisions, both the position of the user's hand and a pointing direction of a finger of the user's hand may be tracked and used to generate a virtual ray that extends in the pointing direction from the finger of the user's hand in the immersive environment”, in other words the ray has an orientation that extends along an axial alignment of the users finger), the control ray comprising a hologram that is rendered by the display (In regards to claimed holograms, see [0050] which mentions an alternative embodiment where Augmented reality is used wherein “overlaying computer generated graphical content, such as images, on a user's field of view of the real world.”, figure 7, element 606).
Chen teaches the control ray but does not teach: in response to detecting the user gesture input and based on a first mixed-reality environment context, selectively generate and display a corresponding control ray;
wherein the control ray is a first type of control ray associated with a first set of display properties that is different than a second set of display properties associated with a second type of control ray that the system is configured to selectively generate and display upon detecting the user gesture input in a second mixed-reality environment context.
Hiroi teaches: in response to detecting the user gesture input and based on a first mixed-reality environment context, selectively generate and display a corresponding pointer (As an initial overview, see Fig. 7 with [0109], an AR menu is displayed and a pointer Pt is displayed for selecting icons within said menu. Then see Fig. 12 and Fig. 9 with [0112], paragraph says user selects the music app icon to display the GUI of Fig. 12, and the selection also executes the mode switch process of Fig. 9. 
In regards to the claimed limitations, the claimed “first mixed-reality environment context” is interpreted to be the music app GUI of Fig. 12. Then see Fig. 9 step S110 with [0114] a head input gesture is inputted. This leads to step S125 and the GUI of Fig. 13, which [0117-0118] explains that a mode switch to First display control occurs, and that causes the pointer’s size, shape, and color to change for indicating the system is in first display control mode. The displaying of this changed pointer is based on the GUI of Fig. 12 in the sense that the head input gesture was inputted while the GUI is displayed.);
wherein the pointer is a first type of pointer associated with a first set of display properties that is different than a second set of display properties associated with a second type of pointer that the system is configured to selectively generate and display upon detecting the user gesture input in a second mixed-reality environment context (See Fig. 13’s pointer which is interpreted to be the first type of pointer having a first set of display properties. Then see Fig. 12’s pointer and Fig. 10 with [0134] a second operation entry i.e. second head input gesture is detected which causes the pointer to revert to a second type of pointer having a second set of display properties such as Fig. 12’s pointer. Furthermore in regards to claimed user gesture input in a second mixed-reality environment context, it is interpreted to mean the second head gesture is detected while the music app GUI is in a different state from Fig. 12’s state. The different state could be arrived via the embodiment of Fig. 14 step S325 with [0130] and Fig. 13’s next button Ic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control ray of Chen to include a method of changing the appearance of a pointing device as taught by Hiroi. Motivation to do so would be for easily recognizing which mode the system is in (See Hiroi [0017]).

As to dependent claim 2, Chen as modified teaches all the limitations of claim 1 as cited above.
(See [0053] one of the contextual factors for determining the interaction mode can include speech inputs [i.e., voice commands]).

As to dependent claim 3, Chen as modified teaches all the limitations of claim 1 as cited above.
Chen further teaches: wherein the user gesture input comprises a predefined pose or sequence of predefined poses of the user control (See [0054] – “The interaction mode can, for example, control how hand properties, such as positions, orientations, arrangements, poses, gestures, and motions, are converted to interactions within the immersive environment”).

As to dependent claim 4, Chen as modified teaches all the limitations of claim 1 as cited above.
Chen further teaches: wherein the user gesture input includes a movement of the user control that exceeds a motion characteristic threshold (See Fig. 7 with [0072] – “For example, based on the distance between the virtual hand position 606 and the position of the virtual keyboard 604 being within a threshold, a ray-based collision mode is selected as the interaction mode.”, thus a distance between hand and keyboard being exceeded is included in the point gesture).

As to dependent claim 6, Chen as modified teaches all the limitations of claim 1 as cited above.
Chen further teaches: wherein the user control comprises a hand or finger of the user (See [0032] hand and finger position and direction).

As to dependent claim 23, Chen as modified teaches all the limitations of claim 1 as cited above.
Chen as modified does not teach: wherein the computer-executable instructions are further operable to configure the system to, in response to the first type of control ray being generated and 
Hiroi further teaches: wherein the computer-executable instructions are further operable to configure the system to, in response to the first type of control pointer being generated and displayed in response to the detected user gesture input, selectively enable additional user control functionality for interacting with the one or more holograms using the first type of control pointer (See Fig. 9 step S135 First Display Control Process, in response to the detected First Operation Entry input in S110, the pointer is modified in appearance in S125 to be the claimed first type of control pointer, and the First Display Control Process in step S135 is being continuously executed until the user gesture input is performed again in S140. While the First Display Control Process is being executed, it is explained in Fig. 14 with [0121], [0126], [0130], [0132], that additional functionality that affects the pointer’s interaction with the AR [i.e. holographic] music app GUI objects is enabled. Additional functionality such as changing the movement speed of the pointer S310, and allowing the pointer to select executable functions S325.), wherein the additional user control functionality is different than second additional user control functionality that the system is configured to selectively enable for interacting with holograms using the second type of control pointer in response to the second type of control pointer being generated and displayed upon detecting the user gesture input in the second mixed-reality environment context (See Fig. 9 step S105 Second Display Control Process, and see Fig. 11 with [0113] which explains that while executing the Second Display Control Process, the pointer is able to select executable functions, but the function of changing the pointer’s movement speed is not mentioned. Hence the system has a different set of functionalities when under the Second Display Control Process compared to the First Display Control Process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control ray of Chen to include different functionality for each mode as taught by Hiroi. Motivation to do so would be for easily recognizing which mode the system is in (See Hiroi [0017]).

Claims 7, 9, 12, 24, 26, 29 are rejected under 35 U.S.C. 103 as being obvious over Chen et al. US 20190050062 A1, (hereinafter Chen) in view of Miller et al. US 20190188895 A1, (hereinafter Miller).

As to independent claim 7, Chen teaches:
A system for selectively enabling a display of a control ray in a mixed-reality environment (See Abstract with embodiment of Fig. 9 for control ray in VR environment), the system comprising: 
one or more processors (See Fig. 10 with [0077] processor 1002); and
one or more computer-readable media having stored thereon computer-executable instructions that are executable (See Fig. 10 with [0077] storage device 1006) by the one or more processors to configure the system to perform the following: 
present a mixed-reality environment to a user with a mixed-reality display device, the mixed-reality environment including one or more holograms (See Fig. 7 with [0072] VR environment presented via Head-mounted display. In regards to claimed holograms, see [0050] which mentions an alternative embodiment where Augmented reality is used wherein “overlaying computer generated graphical content, such as images, on a user's field of view of the real world.”, which suggests hologram); 
(See [0026] teaches control ray activation variable is a stored variable or setting. And paragraph [0073] with Fig. 7 says distance threshold to keyboard activates the ray.), the user control including at least part of a user's body (See [0073] hand); and 
in response to determining that the control ray activation variable exceeds a predetermined threshold, selectively enable display of a control ray within the mixed-reality environment (See Fig. 7 with [0072] generate ray when hand close to keyboard), the control ray being rendered as a hologram of a line extending away from the user control within the mixed-reality environment (See Fig. 7 with [0072] and [0032], generation of control ray is a linear ray), wherein the control ray is rendered, upon the display thereof being selectively enabled in response to the control ray activation variable exceeding the predetermined threshold (See Fig. 7 with [0072] – “For example, based on the distance between the virtual hand position 606 and the position of the virtual keyboard 604 being within a threshold, a ray-based collision mode is selected as the interaction mode”, thus being within a proximity threshold, or another way of seeing it is exceeding a closeness threshold between the hand 606 and the keyboard 604, the ray-based collision is selected as interaction mode and the Fig. 7 shows the ray 610 rendered. As an alternative teaching, see also Fig. 9 with [0076] a ray is rendered based on eye gaze position [i.e, a second control ray activation variable] proximity threshold to the keyboard as well), with an orientation that is based on an axial alignment of at least a portion of the user control (See Fig. 7 with [0032] – “In a second interaction mode that provides for ray-based collisions, both the position of the user's hand and a pointing direction of a finger of the user's hand may be tracked and used to generate a virtual ray that extends in the pointing direction from the finger of the user's hand in the immersive environment”, in other words the ray has an orientation that extends along an axial alignment of the users finger)); and
control ray activation variable fails to meet or exceed the predetermined threshold, selectively disable display of or refrain from displaying the control ray within the mixed-reality environment (See Fig. 7 with [0072] – “For example, based on the distance between the virtual hand position 606 and the position of the virtual keyboard 604 being within a threshold, a ray-based collision mode is selected as the interaction mode.”, in other words it is suggested that if the virtual hand position 606 is NOT within a threshold, then the ray-based collision mode which generates a control ray, is refrained from being entered).
Chen teaches the control ray activation variable as cited above, but Chen does not teach: the control ray activation variable comprising a dot product between an orientation of the user control and a user gaze vector although Chen does discloses multiple variable of consideration for the activation of the control ray including eye gaze, hand orientation and distance (par. 29)
Miller teaches: the object interest variable comprising a dot product between an orientation of the user control and a user gaze vector (See [0264] – “For example, the wearable device can combine eye gaze direction and the user's hand gesture (e.g., pointing at a place in the user's environment) to determine the object of interest.”, hand point direction and eye gaze direction is used to determine the specific object that the user has an interest for interacting with. The paragraph also references Figs. 24-30. See Figs. 25C-D with [0333] – “In FIGS. 25C and 25D specifically, the interest value for a potential item of interest is calculated by computing a dot product between a vector representing the user's line of sight (V) and a vector representing the direction to the item of interest (referred to as vector B in FIG. 25C).”, in other words a dot product is computed between two vectors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control ray activation variable which displays a control ray pointing to an area as taught by Chen to include the method of using a dot product of two vectors to determine an area of interest taught by Miller. Motivation to do so would be for a more accurate way of determining a user’s interest in a particular area/object. A general motivation to do so would be for (See Miller [0003]).

As to dependent claim 9, Chen as modified teaches all the limitations of claim 7 as cited above.
Chen further teaches: wherein the control ray activation variable associated with the user control is further based on a function of one or more spatial or angular relationships between individual control members of the user control (See [0023] – “The hand action may include positioning the hand in a specific place, moving the hand in a specific motion, or arranging the fingers of the hand in a specific configuration”).

As to dependent claim 12, Chen as modified teaches all the limitations of claim 7 as cited above.
Chen further teaches: wherein the computer-executable instructions are further operable to configure the system to selectively enable additional user control functionality for interacting with one or more holograms in the mixed-reality environment based on whether the control ray is enabled or disabled (See Fig. 7 with [0072] – “Beneficially, the ray-based collision mode may be more intuitive for the user U to interact with a user-interface entity such as the virtual keyboard 604.”, thus because the ray was generated, it is used to interact with the virtual keyboard [i.e., selectively enable additional user control functionality for user interaction]).

As to independent claim 24, Chen teaches:
A method for selectively enabling display of a control ray in a mixed-reality environment (See Abstract with embodiment of Fig. 9 for control ray in VR environment), the method comprising: 
presenting a mixed-reality environment to a user with a mixed-reality display device, the mixed-reality environment including one or more holograms (See Fig. 7 with [0072] VR environment presented via Head-mounted display. In regards to claimed holograms, see [0050] which mentions an alternative embodiment where Augmented reality is used wherein “overlaying computer generated graphical content, such as images, on a user's field of view of the real world.”, which suggests holograms); 
obtaining a control ray activation variable associated with a user control, the user control including at least part of a user's body (See [0026] teaches control ray activation variable is a stored variable or setting. And paragraph [0073] with Fig. 7 says distance threshold to keyboard activates the ray); and 
in response to determining that the control ray activation variable exceeds a predetermined threshold, selectively enabling display of a control ray within the mixed-reality environment (See Fig. 7 with [0072] generate ray when hand close to keyboard), the control ray being rendered as a hologram of a line extending away from the user control within the mixed-reality environment (See Fig. 7 with [0072] and [0032], generation of control ray is a linear ray), wherein the control ray is rendered, upon the display thereof being selectively enabled in response to the control ray activation variable exceeding the predetermined threshold (See Fig. 7 with [0072] – “For example, based on the distance between the virtual hand position 606 and the position of the virtual keyboard 604 being within a threshold, a ray-based collision mode is selected as the interaction mode”, thus being within a proximity threshold, or another way of seeing it is exceeding a closeness threshold between the hand 606 and the keyboard 604, the ray-based collision is selected as interaction mode and the Fig. 7 shows the ray 610 rendered. As an alternative teaching, see also Fig. 9 with [0076] a ray is rendered based on eye gaze position [i.e, a second control ray activation variable] proximity threshold to the keyboard as well), with an orientation that is based on an axial alignment of at least a portion of the user control (See Fig. 7 with [0032] – “In a second interaction mode that provides for ray-based collisions, both the position of the user's hand and a pointing direction of a finger of the user's hand may be tracked and used to generate a virtual ray that extends in the pointing direction from the finger of the user's hand in the immersive environment”, in other words the ray has an orientation that extends along an axial alignment of the users finger).
Chen teaches the control ray activation variable as cited above, but Chen does not teach: the control ray activation variable comprising a dot product between an orientation of the user control and a user gaze vector.
Miller teaches: the object interest variable comprising a dot product between an orientation of the user control and a user gaze vector (See [0264] – “For example, the wearable device can combine eye gaze direction and the user's hand gesture (e.g., pointing at a place in the user's environment) to determine the object of interest.”, hand point direction and eye gaze direction is used to determine the specific object that the user has an interest for interacting with. The paragraph also references Figs. 24-30. See Figs. 25C-D with [0333] – “In FIGS. 25C and 25D specifically, the interest value for a potential item of interest is calculated by computing a dot product between a vector representing the user's line of sight (V) and a vector representing the direction to the item of interest (referred to as vector B in FIG. 25C).”, in other words a dot product is computed between two vectors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control ray activation variable which displays a control ray pointing to an area as taught by Chen to include the method of using a dot product of two vectors to determine an area of interest taught by Miller. Motivation to do so would be for “producing a VR, AR, or MR technology that facilitates a comfortable, natural-feeling, rich presentation of virtual image elements amongst other virtual or real-world imagery elements” (See Miller [0003]).

As to dependent claim 26, Chen as modified teaches all the limitations of claim 24 as cited above.
(See [0032] hand and finger position and direction).

As to dependent claim 29, it is rejected under similar rationale used in claim 12 as cited above.

Claims 10 and 27 are rejected under 35 U.S.C. 103 as being obvious over Chen et al. US 20190050062 A1, (hereinafter Chen) in view of Miller et al. US 20190188895 A1, (hereinafter Miller) in view of Wong et al. US 20130335301 A1, (hereinafter Wong).

As to dependent claim 10, Chen as modified teaches all the limitations of claim 7 as cited above.
Chen teaches the control rays as cited above, but Chen does not teach: wherein the computer-executable instructions are further operable to configure the system to determine an environmental context, wherein the control ray is only selectively enabled upon determining that the environmental context allows for control rays to be enabled and wherein at least one context in the mixed-reality environment allows for control rays to be enabled and at least one context in the mixed-reality environment refrains from allowing control rays to be enabled.
Wong teaches: wherein the computer-executable instructions are further operable to cause the system to determine an environmental context (See Fig. 6 step 606 with [0092] a distance is calculated from the user’s HMD to a physical object, thus determining an environmental context), wherein the virtual object is only selectively enabled upon determining that the environmental context allows for virtual objects to be enabled and wherein at least one context in the mixed-reality environment allows for virtual objects to be enabled and at least one context in the mixed-reality environment refrains from allowing virtual objects to be enabled (See Figs. 7A-F with [0120], the paragraph mentions an environment context where a tree 710 is obstructed by virtual objects 706 and 708 [i.e., environment context where display of virtual objects should be refrained], [0123] mentions removing the virtual objects 706 and 708 from display, thus refraining from displaying the virtual objects. Then see [0097] which mentions another environmental context/situation where there is a physical hazard e.g. a curb, a stump, that is too low along the ground to be seen through the display window, thus the virtual objects are not obstructing any physical hazard but a physical hazard still exists; in this situation, the virtual objects remain displayed but a tripping hazard is displayed to the user.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen to include the methods of Wong. Motivation to do so would be for safety for the user.

As to dependent claim 27, it is rejected under similar rationale used in claim 10 as cited above.

Claims 11, 28 are rejected under 35 U.S.C. 103 as being obvious over Chen et al. US 20190050062 A1, (hereinafter Chen) in view of Miller et al. US 20190188895 A1, (hereinafter Miller) in view of Latta et al. US 20120050157 A1, (hereinafter Latta).

As to dependent claim 11, Chen as modified teaches all the limitations of claim 7 as cited above.
Chen teaches the control ray as cited above, but Chen does not teach: wherein the computer-executable instructions are further operable to configure the system to determine a user activity context, wherein the control ray is only selectively enabled upon determining that the user activity context allows for control rays to be enabled.
Latta teaches: wherein the computer-executable instructions are further operable to cause the system to determine a user activity context, wherein the virtual object is only selectively enabled upon determining that the user activity context allows for virtual object to be enabled (See [0062] when the user is in a video game specific context [i.e., user activity context comprising playing a video game], various gestures/motions of the hand may activate virtual objects that illustrate steering a vehicle, shifting gears, accelerating, breaking. See also Fig. 1A with [0024], user performs punching gestures to activate display of virtual avatar performing a punch. Thus certain virtual objects only appear during certain user activity context).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen to include the methods of Latta. Motivation to do so would be for more intuitive controls (See Latta [0002]).

As to dependent claim 28, it is rejected under similar rationale used in claim 11 as cited above.

Claims 14 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 20190050062 A1, (hereinafter Chen) in view of Miller et al. US 20190188895 A1, (hereinafter Miller) in view of Yokokawa et al. US 20190391662 A1, (hereinafter Yokokawa).

As to dependent claim 14, Chen as modified teaches all the limitations of claim 7 as cited above.
Chen does not teach: wherein the computer-executable instructions are further operable to configure the system to turn off a display of the control ray within the mixed-reality environment in response to detecting an additional gesture associated with refraining from displaying the control ray.
Yokokawa teaches: wherein the computer-executable instructions are further operable to cause the system to turn off a display of the control ray within the mixed-reality environment in response to detecting an additional gesture associated with refraining from displaying the control ray (See Figs. 5-6 with [0065] closed fist turns on the control ray 214, while open hand waving turns off the control ray 214).


As to dependent claim 30, Chen as modified teaches all the limitations of claim 24 as cited above.
Chen teaches the control ray as cited above, but Chen as modified does not teach: turning off a display of the control ray within the mixed-reality environment in response to detecting an additional gesture associated with refraining from displaying the control ray.
Yokokawa teaches: turning off a display of the control ray within the mixed-reality environment in response to detecting an additional gesture associated with refraining from displaying the control object (See Figs. 5-6 with [0065] closed fist turns on the control ray 214, while open hand waving turns off the control ray 214).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Chen to include gestures for terminating the control object as taught by Yokokawa. Motivation to do so would be for user convenience from turning it off when not needed.

Claims 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 20190050062 A1, (hereinafter Chen) in view of Miller et al. US 20190188895 A1, (hereinafter Miller) in view of Kin et al. US 20190212827, (hereinafter Kin).

As to dependent claim 25, Chen as modified teaches all the limitations of claim 24 as cited above.

Kin teaches: after selectively enabling display of the control object within the mixed-reality environment and in response to determining that the control activation variable fails to meet or exceed the predetermined threshold, selectively disabling display of the control object within the mixed-reality environment (See Fig. 8C with [0113] the user’s hand returns to the open pose 518, the modified shade actuation indicator 514 [i.e., control object] is turned off, and a contextual menu 814 is outputted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chen to include the feature of turning off a control object when no longer meet the threshold as taught by Kin. Motivation to do so would be for “However, such changes in user experience should be intuitive for the user to understand and should be technically feasible” (See Kin [0002]).

Response to Arguments
Applicant’s amendment to the claims in regards to the previous 102 and 103 rejections have been considered but are either rendered moot in view of the new ground of rejections, or not persuasive. 
Applicant argues against the combination of Chen in view of Latta for the context based display of the control rays, however the combination of Chen in view of Hiroi cited above renders the argument moot.
Applicant argues against Chen in view of Miller but the argument is not found persuasive. 
Applicant argues that Chen teaches away from Miller because Chen’s control ray activation variable is based on a distance threshold, rather than orientation between two vectors as taught by Miller. Examiner disagrees because Chen would appreciate substituting its distance threshold to be based on orientation between two vectors. Motivation to do so would be to address shortcomings in a distance based approach e.g. user expresses interest in the virtual keyboard from a long distance but the system doesn’t detect it because of the distance threshold between the virtual hand and the keyboard. Chen also discloses a second type of distance threshold, distance between focal point and keyboard. This distance threshold is analogous to the angle between two vectors, from a mathematical standpoint. Thus argument not persuasive.
Applicant argues that Miller’s statement in [0264] is very brief and that one of ordinary skill in the art would not see this to be sufficient for teaching the claimed limitations. Examiner disagrees. Paragraph [0264] would be understood 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-






/DAVID V LUU/Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171